Mr. Justice Scott, delivered the opinion of the Court. The decree in this case is interlocutory beyond all question; it has no resemblance to one that is final. As to fifty dollars of the sum in controversy the remedy sought, has neither been granted nor refused, and the cause has been continued by the court in express terms. As to this sum the injunction has neither been perpetuated, nor has the bill been dismissed. Something therefore remains to be done by the court between the parties remaining in court. While this is the case, no final decree can be rendered from which an appeal will lay under our statute, contemplating as it does but one final decree in a cause. (Crittenden, Ex parte, 5 Eng. 350.) Let the motion be granted.